Exhibit 10.1
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND FORBEARANCE AGREEMENT
This Third Amendment to Second Amended and Restated Credit Agreement and
Forbearance Agreement (this “Third Amendment”) is effective as of August 26,
2009 (the “Amendment Effective Date”), by and among Teton Energy Corporation, a
Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., a national
banking association as Administrative Agent (the “Administrative Agent”), and
each of the financial institutions a party hereto as Lenders (hereinafter
collectively referred to as the “Lenders”, and individually, a “Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Second Amended and Restated Credit Agreement dated as of April 2,
2008 (as amended, the “Credit Agreement”) (unless otherwise defined herein, all
terms used herein with their initial letter capitalized shall have the meaning
given such terms in the Credit Agreement); and
WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to the Borrower; and
WHEREAS, the Defaults and Events of Default described in Exhibit A hereto have
occurred and are continuing or will occur during the Forbearance Period (defined
below) (the “Specified Defaults”); and
WHEREAS, the parties hereto desire to (a) amend certain terms of the Credit
Agreement in certain respects, (b) establish the Borrowing Base and Conforming
Borrowing Base in an amount equal to $14,000,000, continuing until the next
redetermination or adjustment of the Borrowing Base and Conforming Borrowing
Base thereafter, and (c) confirm the Lenders’ agreement to forbear from
exercising certain rights and remedies available to them as a result of the
Specified Defaults; and
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders party hereto hereby agree as follows:
Section 1. Acknowledgment Of Default And Availability Of Remedies.
1.1 Default. The Borrower acknowledges and agrees that (a) the Specified
Defaults have occurred under the Loan Documents which continue to exist on the
date hereof and have not been cured or waived; (b) the existence of the
Specified Defaults absolutely and unconditionally entitles the Administrative
Agent and the Lenders to immediately exercise the remedies available under the
Loan Documents, applicable law, at equity or otherwise; (c) the Borrower is not
entitled to any notice, grace or cure periods prior to the exercise by the
Administrative Agent and the Lenders of such rights or remedies other than
notices which have been provided and grace and cure periods which have expired
(or to the extent any such right to notice, grace or cure periods exists, such
right is hereby waived); and (d) the agreements of the Administrative Agent and
the Lenders herein shall not constitute a waiver of any Default or Event of
Default including without limitation the Specified Defaults. The Administrative
Agent and the Lenders expressly reserve all rights and remedies available to
them.

 





--------------------------------------------------------------------------------



 



Section 2. Forbearance.
2.1 Forbearance. Upon and subject to the terms and conditions hereof, the
Administrative Agent and the Lenders agree to forbear from exercising their
rights and remedies as a result of the Specified Defaults under the Loan
Documents, including any rights or remedies arising thereunder pursuant to
applicable law, to (i) accelerate the outstanding principal balance of the Loans
and (ii) commence foreclosure proceedings under the Security Instruments, during
the period from the Amendment Effective Date to and including the earlier of
(a) the occurrence of any Default or Event of Default other than the Specified
Defaults, or (b) 5:00 p.m., September 15, 2009 (Dallas, Texas time) (the
“Forbearance Period”). Upon the earlier of the occurrence of any Default or
Event of Default other than the Specified Defaults, or September 15, 2009, the
Administrative Agent’s and the Lenders’ agreement herein to forbear from
exercising such rights and remedies available to them shall immediately
terminate, and the Administrative Agent and the Lenders shall immediately be
entitled to exercise any and all rights and remedies available to them,
individually or collectively, under the Loan Documents, at law or in equity or
otherwise, including, without limitation, the right (without prior notice or
opportunity to cure of any kind) to accelerate the Loans, exercise rights of
offset over all accounts of the Borrower and its Subsidiaries, commence
foreclosure proceedings and/or seek the appointment of a receiver.
2.2 No Course of Dealing/Conduct. The Borrower hereby acknowledges and agrees
that (a) notwithstanding the Administrative Agent’s and the Lenders’ forbearance
as set forth in this Third Amendment, the Administrative Agent and the Lenders
reserve the right to strictly enforce this Third Amendment and, except as
specifically and expressly limited herein, the Loan Documents; (b) the
Administrative Agent and the Lenders are under no duty or obligation of any kind
or nature whatsoever to enter into any extension, renewal, restatement or
modification of the Loan Documents, or grant the Borrower any additional period
or type of forbearance or any extension of this Third Amendment; (c) the
Administrative Agent’s and the Lenders’ execution of this Third Amendment shall
not be used to assert any waiver of the Administrative Agent’s or the Lenders’
rights or remedies under the Loan Documents or applicable law; (d) this Third
Amendment and accommodations made by the Administrative Agent and the Lenders
herein shall not constitute a “course of dealing” or a “course of conduct” in
contravention of the Loan Documents; (e) the execution and performance of this
Third Amendment do not in any way release or constitute an accord and
satisfaction or novation of any of the Loan Documents, all of the terms of which
shall remain in full force and effect except as specifically and expressly
limited herein; and (f) the Borrower and each of its Subsidiaries hereby
ratifies and confirms each and every provision of the Loan Documents.
Section 3. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Third Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement is hereby amended effective as of the Amendment Effective Date
in the manner provided in this Section 3.

 

2



--------------------------------------------------------------------------------



 



3.1 Amendments to Definitions. The definitions of “Interest Payment Date” and
“Loan Documents” contained in Section 1.02 of the Credit Agreement shall be
amended to read in full as follows:
“Interest Payment Date” means with respect to any ABR Loan, the last day of each
month and with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than one month’s
duration, each day prior to the last day of such Interest Period that occurs at
intervals of one month’s duration after the first day of such Interest Period.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, the Letter of Credit Agreements, the
Letters of Credit, the Intercreditor Agreement and the Security Instruments.
3.2 Commitments and Maximum Credit Amount. Schedule 1 hereto sets forth the
Commitment and Maximum Credit Amount of each Lender as of the Amendment
Effective Date. The aggregate Commitments and Aggregate Maximum Credit Amounts
equal $22,484,296 as of the Amendment Effective Date.
Section 4. Borrowing Base Redetermination.
4.1 Borrowing Base. The Borrowing Base and the Conforming Borrowing Base shall
each, pursuant to Section 2.07 of the Credit Agreement, be redetermined at
$14,000,000 continuing until the next Scheduled Redetermination, Interim
Redetermination or other redetermination of the Borrowing Base and the
Conforming Borrowing Base thereafter. The parties agree that the redetermination
of the Borrowing Base and the Conforming Borrowing Base provided herein shall
constitute the Supplemental Redetermination required on or about August 1, 2009
pursuant to the Second Amendment and shall not constitute an Interim
Redetermination.
Section 5. Conditions Precedent to Third Amendment. The effectiveness of this
Third Amendment is subject to the satisfaction of each of the following
conditions precedent:
5.1 No Default. No Default or Event of Default shall have occurred which is
continuing, other than the Specified Defaults.
5.2 Other Documents. The Administrative Agent shall have been provided with such
other documents, instruments and agreements, and the Borrower and each of its
Subsidiaries shall have taken such actions, as the Administrative Agent may
reasonably require in connection with this Third Amendment and the transactions
contemplated hereby.

 

3



--------------------------------------------------------------------------------



 



5.3 Fees and Expenses. The Borrower shall have paid all reasonable out-of-pocket
fees and expenses of counsel for the Administrative Agent incurred, to the
extent the same have been invoiced and sent to the Borrower on or prior to the
Amendment Effective Date, including all such out-of-pocket fees and expenses
incurred in connection with the preparation, negotiation and execution of this
Third Amendment and any other Loan Documents to be executed and delivered in
connection therewith and any and all fees payable to Administrative Agent or the
Lenders pursuant to or in connection with this Third Amendment in consideration
for the agreements set forth herein. The Borrower shall have paid to counsel for
the Administrative Agent the amount of $50,000 to be held as a retainer for
future fees and expenses to be incurred by such Person.
5.4 Payment of Interest. The Administrative Agent shall have received
confirmation of payment by the Borrower of all accrued interest under the Loan
Documents as of the Amendment Effective Date.
Section 6. Representations and Warranties of the Borrower. To induce the Lenders
and the Administrative Agent to enter into this Third Amendment, the Borrower
hereby represents and warrants to the Lenders and the Administrative Agent as
follows:
6.1 Reaffirm Existing Representations and Warranties. Except for the
representations and warranties made in Sections 7.04(b) and 7.22, each
representation and warranty of the Borrower and its Subsidiaries contained in
the Credit Agreement and the other Loan Documents is true and correct on the
date hereof and will be true and correct after giving effect to the Third
Amendment (other than breaches which result from the Specified Defaults).
6.2 Due Authorization; No Conflict. The execution, delivery and performance by
the Borrower of this Third Amendment are within the Borrower’s corporate powers,
have been duly authorized by all necessary action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
violate or constitute a default under any provision of applicable law or any
material agreement binding upon the Borrower or any of its Subsidiaries or
result in the creation or imposition of any Lien upon any of the assets of the
Borrower or any of its Subsidiaries.
6.3 Validity and Enforceability. This Third Amendment constitutes the valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
6.4 No Default or Event of Default. No Default or Event of Default has occurred
which is continuing, other than the Specified Defaults.
6.5 Accounts. Schedule 2 attached hereto sets forth a true, accurate and
complete listing of all of the deposit accounts of the Borrower and its
Subsidiaries.

 

4



--------------------------------------------------------------------------------



 



6.6 NO CLAIMS. THE BORROWER AND EACH GUARANTOR REPRESENTS AND WARRANTS THAT IT
HAS NO CLAIMS (AS THE TERM IS DEFINED IN THIS PARAGRAPH), DEFENSES, OFFSETS, OR
COUNTERCLAIMS OF ANY NATURE WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE LENDERS AND THEIR RESPECTIVE PREDECESSORS, AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “LENDER-RELATED PARTIES”). IT IS THE INTENTION OF
THE PARTIES THAT THE LENDER-RELATED PARTIES HAVE NO LIABILITY TO THE BORROWER OR
ANY GUARANTOR BY REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS THIRD
AMENDMENT RELATING TO CLAIMS COVERED BY THIS THIRD AMENDMENT. ACCORDINGLY, THIS
THIRD AMENDMENT IS MADE TO COMPROMISE, RESOLVE, SETTLE, DISCHARGE, AND TERMINATE
ALL ACTUAL AND POTENTIAL CLAIMS OF THE BORROWER AND THE GUARANTORS BY REASON OF
ANYTHING OCCURRING PRIOR TO THE DATE OF THIS THIRD AMENDMENT RELATING TO CLAIMS
COVERED BY THIS THIRD AMENDMENT. THE TERM “CLAIMS” AS USED IN THIS THIRD
AMENDMENT MEANS ALL ACCOUNTS, AGREEMENTS, AVOIDANCE ACTIONS, BILLS, BONDS,
CAUSES, CAUSES OF ACTION, CHARGES, CLAIMS, COMPLAINTS, CONTRACTS, CONTROVERSIES,
COSTS, COUNTERCLAIMS, DAMAGES, DEBTS, DEMANDS, EQUITABLE PROCEEDINGS,
EXECUTIONS, EXPENSES, LEGAL PROCEEDINGS, LIABILITIES, LOSSES, MATTERS,
OBJECTIONS, OBLIGATIONS, ORDERS, PROCEEDINGS, RECKONINGS, REMEDIES, RIGHTS,
SETOFF, SUITS, SUMS OF MONEY, OF EVERY SORT AND DESCRIPTION, INCLUDING BUT NOT
LIMITED TO BREACH OF CONTRACT, BREACH OF ANY SPECIAL RELATIONSHIP, BREACH OR
ABUSE OF ANY FIDUCIARY DUTY, CONCEALMENT, CONFLICTS OF INTEREST, CONSPIRACY,
COURSE OF CONDUCT OR DEALING, DEBT RECHARACTERIZATION, DECEIT, DECEPTIVE TRADE
PRACTICES, DEEPENING INSOLVENCY, DEFAMATION, CONTROL, DISCLOSURE, DURESS,
ECONOMIC DURESS, EQUITABLE SUBORDINATION, FRAUD, FRAUDULENT CONVEYANCE,
FRAUDULENT TRANSFER, GROSS NEGLIGENCE, INSOLVENCY LAW VIOLATIONS, INTERFERENCE
WITH CONTRACTUAL AND BUSINESS RELATIONSHIPS, MISREPRESENTATION, MISUSE OF
INSIDER INFORMATION, NEGLIGENCE, OBLIGATION OF GOOD FAITH AND FAIR DEALING,
PREFERENCE, SECRECY, SECURITIES AND ANTITRUST LAWS VIOLATIONS, SUBSTANTIVE
CONSOLIDATION, TYING ARRANGEMENTS, UNCONSCIONABILITY, USURY, VIOLATIONS OF
STATUTES AND REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND
AGENCIES, WRONGFUL SETOFF, WHETHER DIRECT AND INDIRECT, FIXED OR CONTINGENT,
KNOWN OR UNKNOWN, WHETHER SOUNDING IN TORT, OR BROUGHT UNDER CONTRACT OR
STATUTE, AT LAW OR IN EQUITY, WHETHER OR NOT LIQUIDATED, WHICH MAY HAVE ARISEN
AT ANY TIME ON OR PRIOR TO THE DATE OF THIS THIRD AMENDMENT AND WHICH WERE IN
ANY MANNER RELATED TO ANY OF THE LOAN DOCUMENTS OR THE ENFORCEMENT OR ATTEMPTED
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR THE LENDERS OF RIGHTS, REMEDIES OR
RECOURSES RELATED THERETO. TO THE EXTENT THAT ANY CLAIMS, DEFENSES, OR OFFSETS
EXIST AS OF THE DATE HEREOF, THEY ARE HEREBY WAIVED AND RELEASED BY THE BORROWER
AND EACH GUARANTOR IN CONSIDERATION OF THE LENDERS’ EXECUTION OF THIS THIRD
AMENDMENT. THE BORROWER AND EACH GUARANTOR REPRESENT AND WARRANT THAT IT HAS NOT
ASSIGNED ANY CLAIMS, OFFSETS OR DEFENSES TO ANY PERSON, INDIVIDUAL AND/OR
ENTITY.

 

5



--------------------------------------------------------------------------------



 



Section 7. Covenants And Agreements. The Borrower hereby covenants and agrees
that, from and after the Amendment Effective Date, it will perform, observe and
comply with each of the following covenants:
7.1 Compliance with Loan Documents and this Third Amendment. The Borrower will
perform, observe and comply with each covenant, agreement and term contained in
this Third Amendment and each of the Loan Documents, except for the Specified
Defaults. The Borrower shall promptly provide such other reports that the
Administrative Agent or any Lender may request from time to time. The Borrower
shall cooperate with the Administrative Agent and the Lenders and provide them
with access to the Borrower’s premises and books and records during normal
business hours and shall promptly pay all fees and expenses incurred by the
Administrative Agent in connection therewith.
7.2 Budget. The Borrower shall operate strictly in accordance with the Budget
attached hereto as Exhibit B. The Borrower shall use any cash, funds or other
property of the Borrower and its Subsidiaries solely for the purpose of funding
its business operations consistent with the Budget.
7.3 Strategic Alternatives. The Borrower, consistent with its fiduciary
obligations, shall continue to pursue diligently various strategic alternatives
such as raising additional capital, merger, reorganization, restructuring, or
sale of substantially all of the assets of the Borrower and its Subsidiaries.
7.4 Deposit Accounts. Neither the Borrower nor any of its Subsidiaries shall
open or maintain any deposit accounts other than as set forth on Schedule 2
attached hereto.
7.5 Deposit Account Control Agreements. On or prior to September 15, 2009, the
Borrower shall obtain fully executed account control agreements in form and
substance satisfactory to the Administrative Agent and the Majority Lenders
covering all of Borrower’s and its Subsidiaries’ deposit accounts including
without limitation accounts held at Wells Fargo Bank, N.A, in form and substance
satisfactory to the Administrative Agent and the Majority Lenders, or shall
relocate such deposit accounts to one or more of the Lenders.
Section 8. Miscellaneous.
8.1 Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Third Amendment. The Borrower
hereby ratifies and confirms its obligations under the Loan Documents.

 

6



--------------------------------------------------------------------------------



 



8.2 RELEASE OF CLAIMS; COVENANT NOT TO SUE. THE BORROWER AND EACH GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE, REMISE, ACQUIT, AND FULLY AND
FOREVER RELEASE AND DISCHARGE THE LENDER-RELATED PARTIES FROM ANY AND ALL CLAIMS
WHICH THE BORROWER OR ANY GUARANTOR EVER HAD OR NOW HAVE AGAINST THE
LENDER-RELATED PARTIES. THE BORROWER AND EACH GUARANTOR COVENANT AND AGREE NEVER
TO COMMENCE, VOLUNTARILY AID IN ANY WAY, FOMENT, PROSECUTE OR CAUSE TO BE
COMMENCED OR PROSECUTED AGAINST ANY OF THE LENDER-RELATED PARTIES ANY ACTION OR
OTHER PROCEEDING BASED UPON ANY OF THE CLAIMS WHICH MAY HAVE ARISEN AT ANY TIME
ON OR PRIOR TO THE DATE OF THIS THIRD AMENDMENT AND WERE IN ANY MANNER RELATED
TO ANY OF THE LOAN DOCUMENTS. WITHOUT IN ANY WAY MODIFYING OR LIMITING THE
FOREGOING, AND IN ADDITION TO THE FOREGOING, THE BORROWER AND EACH GUARANTOR
HEREBY INCORPORATE INTO THIS THIRD AMENDMENT, RESTATE, ACKNOWLEDGE, AFFIRM AND
AGREE TO EVERY WAIVER AND RELEASE OF ANY CLAIMS AS SET FORTH IN THE LOAN
DOCUMENTS AS IF THE SAME WERE SET FORTH HEREIN.
8.3 Parties in Interest. All of the terms and provisions of this Third Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
8.4 Legal Expenses. The Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Third Amendment and all related documents.
8.5 Counterparts. This Third Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Third Amendment until the Borrower, the Administrative Agent and all
Lenders have executed a counterpart. Facsimiles or other electronic transmission
shall be effective as originals.
8.6 Complete Agreement. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
8.7 Headings. The headings, captions and arrangements used in this Third
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Third Amendment, nor affect
the meaning thereof.
8.8 Effectiveness. This Third Amendment shall be effective automatically and
without necessity of any further action by the Borrower, the Administrative
Agent or the Lenders when counterparts hereof have been executed by the
Borrower, the Administrative Agent and all Lenders, and all conditions to the
effectiveness hereof set forth herein have been satisfied.
8.9 Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

 

7



--------------------------------------------------------------------------------



 



8.10 Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void). Nothing in this Third Amendment, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto, and
their respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Third Amendment.
8.11 UCC. The Borrower and each Subsidiary each waives and renounces all rights
to the extent that such rights are waivable in accordance with Sections 9-602
and 9-624 of the Uniform Commercial Code of the State of Texas in effect from
time to time (the “UCC”), including, without limitation, such waivable rights
with respect to (i) disposition of collateral (Section 9-610, 9-615 and 9-620 of
the UCC), (ii) any right of redemption under Section 9-623 of the UCC and (iii)
any right to notice relating to disposition of collateral under Section 9-611 of
the UCC.
8.12 Arms-Length/Good Faith. This Third Amendment has been negotiated at
arms-length and in good faith by the parties hereto.
8.13 Acknowledgment of the Borrower. The Borrower acknowledges and agrees that
the Lenders and the Administrative Agent executing this Third Amendment have
done so in their sole discretion and without any obligation. The Borrower
further acknowledges and agrees that any action taken or not taken by the
Lenders or the Administrative Agent prior to, on or after the date hereof shall
not constitute a waiver or modification of any terms, covenant or provision of
any Loan Documents other than as specified herein or prejudice any rights or
remedies other than as specified herein which the Administrative Agent or any
Lender now has or may have in the future under any Loan Documents, applicable
law or otherwise, all of which rights and remedies are expressly reserved by the
Administrative Agent and the Lenders.
8.14 Breach. A breach of any term or condition of this Third Amendment shall
constitute an immediate Event of Default without notice thereof to the Borrower
or the lapse of any time or both.
8.15 Evaluation of Agreement. The Borrower acknowledges that: it has thoroughly
read and reviewed the terms and provisions of this Third Amendment and is
familiar with same; the terms and provisions contained herein are clearly
understood by it and have been fully and unconditionally consented to by them;
it has had full benefit and advice of counsel of its own selection in regard to
understanding the terms, meaning and effect of this Third Amendment; this Third
Amendment had been entered into by them freely, voluntarily, with full
knowledge, and without duress; in executing this Third Amendment, it is relying
on no other representations, either written or oral, express or implied, made to
them by the Administrative Agent, the Lenders or any other person or party; and
the consideration received by the Borrower hereunder has been actual and
adequate. The Borrower acknowledges and agrees that all of its dealings and
transfers to date with the Administrative Agent and the Lenders and as
contemplated hereunder with the Administrative Agent and the Lenders have been
and are made in the ordinary course of business or financial affairs of the
Borrower and the Administrative Agent and the Lenders or made according to
ordinary business terms.

 

8



--------------------------------------------------------------------------------



 



8.16 Captions. Section captions used in this Third Amendment are for convenience
only and shall not affect the construction of this Third Amendment.
8.17 Survival of Terms. Notwithstanding anything to the contrary in this Third
Amendment, the debts, obligations, covenants, representations, warranties and
releases of and by the Borrower and its Subsidiaries as set forth and evidenced
by this Third Amendment and under the Loan Documents shall survive the
termination or expiration of this Third Amendment.
8.18 Reservation of Rights. The Administrative Agent and the Lenders expressly
reserve any and all rights and remedies available to them under this Third
Amendment and the Loan Documents, at law or in equity or otherwise. The Borrower
and each of its Subsidiaries hereby acknowledges and agrees that the
Administrative Agent and the Lenders have present, absolute, choate and fully
perfected security interests in and liens on the collateral described in the
Security Instruments, and that such security interests and liens are and remain
properly perfected, first and valid, and are further enforceable against the
Borrower and its Subsidiaries in accordance with applicable law. No failure to
exercise, or delay by the Administrative Agent and Lenders in exercising, any
rights, power or privilege hereunder shall preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege.
8.19 Further Assurances. The Borrower agrees to execute, acknowledge, deliver,
file and record such further certificates, instruments and documents, and to do
all other acts and things, as may be reasonably requested by the Administrative
Agent on behalf of the Lenders as necessary or advisable to carry out the
intents and purposes of this Third Amendment and the other Loan Documents.
8.20 Severability. Any provision of this Third Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
8.21 Tolling of Statutes of Limitation. The Borrower agrees that all applicable
statutes of limitations with respect to claims against the Borrower with respect
to the Loan Documents shall be tolled and not run during the term of this Third
Amendment.
8.22 No Joint Venture. This Third Amendment is solely an agreement among the
parties hereto as debtors and creditors and does not and shall not create a
joint venture among such Persons.
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective Responsible Officers on the date and year
first above written.
[Signature pages to follow]

 

9



--------------------------------------------------------------------------------



 



          BORROWER: TETON ENERGY CORPORATION
      By:           Name:           Title:      

Each of the undersigned (i) consent and agree to this Third Amendment and each
of the terms and provisions contained herein, and (ii) agree that the Loan
Documents to which it is a party shall remain in full force and effect and shall
continue to be the legal, valid and binding obligation of such Person,
enforceable against it in accordance with its terms.

         

GUARANTORS: ACKNOWLEDGED AND AGREED TO BY:

TETON NORTH AMERICA LLC
      By:           Name:           Title:           TETON PICEANCE LLC
      By:           Name:           Title:      

[Signature Page]
third Amendment to Second Amended and Restated Credit Agreement
and Forbearance Agreement
Teton Energy Corporation

 

 



--------------------------------------------------------------------------------



 



            TETON DJ LLC
      By:           Name:           Title:           TETON WILLISTON LLC
      By:           Name:           Title:           TETON BIG HORN LLC
      By:           Name:           Title:           TETON DJCO LLC
      By:           Name:           Title:      

[Signature Page]
third Amendment to Second Amended and Restated Credit Agreement
and Forbearance Agreement
Teton Energy Corporation

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT/LENDER:  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender
      By:           Name:           Title:      

[Signature Page]
third Amendment to Second Amended and Restated Credit Agreement
and Forbearance Agreement
Teton Energy Corporation

 

 



--------------------------------------------------------------------------------



 



          SYNDICATION AGENT/LENDER:  ROYAL BANK OF CANADA,
as Syndication Agent and a Lender
      By:           Name:           Title:      

[Signature Page]
third Amendment to Second Amended and Restated Credit Agreement
and Forbearance Agreement
Teton Energy Corporation

 

 



--------------------------------------------------------------------------------



 



          LENDER:  GUARANTY BANK AND TRUST COMPANY,
as a Lender
      By:           Name:           Title:      

[Signature Page]
third Amendment to Second Amended and Restated Credit Agreement
and Forbearance Agreement
Teton Energy Corporation

 

 



--------------------------------------------------------------------------------



 



          LENDER:  U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:           Name:           Title:      

[Signature Page]
third Amendment to Second Amended and Restated Credit Agreement
and Forbearance Agreement
Teton Energy Corporation

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Commitment and Maximum Credit Amount of Lenders

Schedule 1



--------------------------------------------------------------------------------



 



SCHEDULE 2
Deposit Accounts of the Borrower and its Subsidiaries

 

Schedule 2



--------------------------------------------------------------------------------



 



Exhibit A
Specified Defaults

1.  
Failure to repay Borrowing Base Deficiency on August 25, 2009.

 

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Budget

 

B-1